NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                             May 27, 2015

      Hon. Michael W. Morris                        Hon. Ricardo P. Rodriguez
      Assistant Criminal District Attorney          Hidalgo County District Attorney
      100 N. Closner                                100 N. Closner
      Edinburg, TX 78539                            Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Mr. Mark Anthony Moncada Estrada
      TDCJ #1568684
      McConnell Unit
      3001 S. Emily Drive
      Beeville, TX 78102

      Re:       Cause No. 13-13-00283-CR
      Tr.Ct.No. CR-712-08-C
      Style:    MARK ANTHONY MONCADA ESTRADA v. THE STATE OF TEXAS

      Dear Sir/Madam:

             Pro Se’s motion to appoint attorney in the above cause was this day DENIED by
      this Court. Pro Se’s motion for rehearing in the above cause was this day DENIED by
      this Court.



                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch